t c summary opinion united_states tax_court james a nielsen petitioner v commissioner of internal revenue respondent docket no 18883-04s filed date james a nielsen pro_se michael w bitner for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment filed date pursuant to rule in his motion respondent moves for a summary adjudication in his favor on the substantive issue presented by this case namely whether petitioner is entitled under sec_119 to exclude from gross_income the value of lodging provided to him by his employer during and on date petitioner filed an objection to respondent’s motion for the reasons discussed below we shall grant respondent’s motion petitioner’s employment background at all times relevant to this case petitioner was employed by raytheon e-systems inc raytheon an institutional contractor with u s department of defense dod agencies raytheon assigned its employees including petitioner to work on specific projects associated with dod agencies during and the taxable years in issue petitioner was assigned by raytheon to a position at the joint defense facility at pine gap joint defense facility at nurrungar located at the united states-australian joint defense facility at pine gap air force base in australia pine gap or the base as a condition of his employment with raytheon at pine gap petitioner was obliged to accept assigned housing as was required by the u s department of the air force air force for personnel working at the base assigned housing in alice springs the only housing available to petitioner as a condition of his employment with raytheon at pine gap was in alice springs australia alice springs a town of approximately big_number people is located in the middle of the northern territory of australia and is surrounded by three deserts alice springs is not within the physical boundaries of the base but is about miles away apart from a prison located miles from pine gap alice springs is the closest residential area to the base similar to other towns near military installations the residents of alice springs include both individuals who worked at the base and individuals who had no employment affiliation with the base for those who worked at pine gap transport between alice springs and the base was by public bus or privately owned vehicle the defense facility was authorized under a treaty between the united_states and australia that became effective on date hargrove v commissioner tcmemo_2006_159 n the assigned housing units in alice springs were located in six different sections throughout the town and consisted of condominiums generally for people without family members and single-family homes generally for people with family members the assigned housing units were not available for private ownership and they were made available only to individuals working at pine gap the assigned housing units were not in any separately gated community and they were located adjacent to housing that was available to the general_public services such as trash collection sewage and utilities were provided by alice springs and the town’s police department provided law enforcement services a private company was responsible for maintenance of the assigned housing units the assigned housing unit in which petitioner resided was a condominium it was located on a street running through a residential neighborhood that was accessible by the general_public petitioner did not pay any rent for the assigned housing unit in which he resided petitioner’s income_tax returns for the taxable_year petitioner received from raytheon a form_w-2 wage and tax statement reporting his wages also for petitioner received from the air force a form misc miscellaneous income reporting nonemployee compensation of dollar_figure the dollar_figure represented the value of the lodging furnished to petitioner petitioner filed a form_1040 u s individual_income_tax_return for on his return petitioner listed his occupation as computer operator and he reported his wages as disclosed on his form_w-2 from raytheon petitioner did not however include in gross_income the value of the lodging furnished to him rather he attached to his return the following statement the u s airforce issued a form 1099-misc to me which is exempt under sec_119 of the internal_revenue_code the reason that this income is exempt is because the housing has been provided for the convenience of raytheon and is a condition_of_employment for me i am not including the housing 1099-misc in the amount of dollar_figure for this reason for the taxable_year petitioner received from raytheon a form_w-2 reporting his wages also for petitioner received from the air force a form 1099-misc reporting we note that utilities furnished by an employer to make a lodging habitable for an employee constitute lodging for purposes of sec_119 68_tc_48 accord revrul_68_579 1968_2_cb_61 in the instant case the record is not perfectly clear whether the dollar_figure included utilities suffice it to say that respondent does not contend that any amount greater than dollar_figure should be included in petitioner’s gross_income nonemployee compensation of dollar_figure the dollar_figure represented the value of the lodging furnished to petitioner petitioner filed a form_1040 for on his return petitioner listed his occupation as computer operator and he reported his wages as disclosed on his form_w-2 from raytheon petitioner did not however include in gross_income the value of the lodging furnished to him rather he attached to his return a statement that was substantively identical to the statement that he attached to his return notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner was not entitled to an exclusion under sec_119 for the value of the lodging furnished to him and that petitioner see supra note as previously stated supra note pine gap was authorized under a treaty between the united_states and australia that generally provides for establishing and operating a facility for general defense research hargrove v commissioner supra at n u nder the treaty contractors’ income shall be deemed not to have been derived in australia for australian tax purposes as long as it is not exempt from and is subject_to tax in the united_states if the lodging income were exempt from u s tax this provision would entitle australia to tax it instead id in the instant case there is no suggestion whatsoever in the record that petitioner filed australian tax returns or paid australian tax on the value of his lodging in alice springs see rule d must therefore include in his gross_income dollar_figure and dollar_figure for and respectively petitioner timely filed a petition with the court disputing respondent’s deficiency determinations in the petition petitioner contends that he does not feel the income represents taxable_income since the housing was for the convenience of his employer and the u s govt petitioner listed his mailing address as being in washington missouri at the time he filed his petition petitioner’s amended returns at about the same time that petitioner filed his petition for redetermination with the court he submitted to respondent a form 1040x amended u s individual_income_tax_return for each of the taxable years in issue the form 1040x for incorporates a schedule c profit or loss from business the schedule c does not identify any business or profession or any product or service nor does it list a business name or address rather it simply reports gross_income of dollar_figure ie the value of the lodging furnished to petitioner in as reported on the form 1099-misc issued by the dollar_figure discrepancy between the amount reported by the air force on the form 1099-misc miscellaneous income for dollar_figure and the adjustment in the notice_of_deficiency for that year dollar_figure appears to be attributable to a typographical error in view of the fact that the discrepancy is both de_minimis and in petitioner’s favor we shall ignore it in ruling on respondent’s motion the air force for that year and claims as deductions a total of dollar_figure consisting of dollar_figure for utilities and dollar_figure for operating_expenses the consequent net_loss of dollar_figure ie dollar_figure - dollar_figure is then set off against petitioner’s previously reported income resulting in a claim_for_refund of dollar_figure the form 1040x for also incorporates a schedule c again it does not identify any business or profession or any product or service nor does it list a business name or address rather it reports gross_income of dollar_figure ie virtually the same value of the lodging furnished to petitioner in as reported on the form 1099-misc issued by the air force and claims as deductions a total of dollar_figure consisting of dollar_figure for utilities and dollar_figure for operating_expenses the consequent net_loss of dollar_figure ie dollar_figure - dollar_figure is then set off against petitioner’s previously reported income resulting in a claim_for_refund of dollar_figure discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in again there is a dollar_figure discrepancy between the amount reported on the form 1099-misc by the air force dollar_figure and the amount reported by petitioner on the schedule c dollar_figure see supra note controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir after reviewing the record we are satisfied that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment a sec_119 exclusion unless otherwise specifically excluded gross_income includes all income from whatever source derived including compensation_for services sec_61 compensation_for services includes income realized in any form including money property or services sec_1_61-2 income_tax regs thus the value of lodging furnished to an employee by his or her employer is as a general_rule includable in the employee’s gross_income id however under an exception to the general_rule the value of lodging furnished to an employee by his or her employer may be excluded from gross_income if certain conditions are satisfied sec_119 thus to exclude the value of lodging the employee must accept the lodging as a condition_of_employment the lodging must be furnished for the convenience_of_the_employer and the lodging must be on the business_premises of the employer sec_1_119-1 income_tax regs the exception to the general_rule will not apply and the value of the lodging will be included in gross_income if the employee fails to satisfy any of these three conditions 43_tc_697 affd per curiam 351_f2d_308 1st cir see 515_us_323 holding that exclusions from gross_income are construed narrowly there is no dispute in this case that a condition of petitioner’s employment with raytheon at pine gap was petitioner’s acceptance of assigned housing there is likewise no dispute that such lodging was furnished for the convenience_of_the_employer at issue is whether the lodging furnished to petitioner in alice springs was on the business_premises of the employer sec_1_119-1 income_tax regs defines the term business_premises of the employer as the place of employment of the employee the court has construed the phrase on the business_premises to mean either living quarters that constitute an integral part of the business property or premises on which the employer carries on some of its business activities see dole v commissioner supra pincite holding that employees living in company-owned housing mile from where they worked did not constitute living on the business_premises of their employer in hargrove v commissioner tcmemo_2006_159 the court held that taxpayers who were employed by an american defense contractor at pine gap and who were required as a condition of their employment to reside in assigned housing in alice springs were not entitled to exclude the value of their lodging because such lodging was not on the business_premises of the employer although the taxpayers in the hargrove case were employees of trw overseas inc and not raytheon we regard that distinction as one without a difference however because the camp provisions of sec_119 were not expressly discussed in that case we shall consider that section sec_119 provides that if an individual is furnished lodging in a camp located in a foreign_country by or on behalf of his employer such camp shall be considered to be part we are aware of no case discussing the camp provisions of sec_119 other than johnson v commissioner tcmemo_1983_479 n which case involved taxable years preceding the effective date of sec_119 and abeyta v commissioner t c summary opinion in the latter case the court held that a software engineer who was employed by an american defense contractor at pine gap and who was required as a condition of his employment to reside in assigned housing in alice springs was not entitled to exclude the value of his lodging because inter alia such lodging was not in a camp but see sec_7463 restricting the treatment of a small_tax_case as a precedent for any other case of the business_premises of the employer in turn sec_119 provides that a camp constitutes lodging that is a provided by or on behalf of the employer for the convenience_of_the_employer because the place at which such individual renders services is in a remote_area where satisfactory housing is not available on the open market b located as near as practicable in the vicinity of the place at which such individual renders services and c furnished in a common area or enclave which is not available to the public and which normally accommodates or more employees respondent does not dispute that the requirements of sec_119 and b are satisfied in the instant case however respondent contends that petitioner’s lodging did not constitute a camp within the meaning of sec_119 because petitioner’s lodging did not satisfy the third requirement of sec_119 ie that the lodging be furnished in a common area or enclave which is not available to the public and which normally accommodates or more employees sec_119 we agree granted petitioner’s lodging was not available to the public in that petitioner’s specific housing unit was not available for private ownership and its occupancy was restricted to personnel who worked at pine gap however the lodging was furnished in a common area that was accessible to the public as demonstrated by the fact that the lodging was located within the same community as housing available to the public the assigned housing units were interspersed throughout alice springs and were not separated into gated communities sec_1_119-1 income_tax regs provides that a cluster of housing units does not satisfy sec_119 if it is adjacent to or surrounded by substantially_similar housing available to the general_public indeed a public road accessible to the general_public ran through petitioner’s neighborhood moreover we do not regard living in a residential suburb as fitting into the common parlance of the term camp in short petitioner’s lodging was not in a camp within the meaning of sec_119 b deduction of value of lodging petitioner’s attempt to deduct the value of lodging furnished to him is unavailing first petitioner did not incur any lodging expense second even if he did sec_262 generally prohibits the deduction of personal living or family_expenses to the extent that sec_162 may provide a limited exception to this general prohibition petitioner was not traveling while away from his tax_home within the meaning of that section see generally 389_us_299 358_us_59 326_us_465 c conclusion for the reasons discussed above we hold that the value of the lodging furnished to petitioner in and is not excludable from gross_income additional arguments advanced by petitioner have been considered but are without merit and warrant no further discussion to give effect to the foregoing an order granting respondent’s motion and decision sustaining the deficiencies will be entered
